Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sun Yup Lee on 04/01/2021.

The application has been amended as follows: 
Cancel claims 15-18

In claim 1:
--A method for producing at least one type of nanostructures, comprising the following steps: 
epitaxial growth of a single-crystal layer or multilayer structure;
partially covering a surface of said single-crystal layer or multilayer structure with a discontinuous mask, forming discrete islets having at least one submicrometric lateral dimension and made of a material having an evaporation temperature above that of said single-crystal layer or multilayer structure; and 
single-crystal layer or multilayer structure under vacuum to a so-called etching temperature, above the evaporation temperature of said single-crystal layer or multilayer structure but below that of said mask, so as to cause evaporation of said layer or multilayer structure outside of the regions covered by said mask,
wherein said step of partially covering a surface of a single-crystal layer or multilayer structure with a discontinuous mask is implemented by self-organized growth of said mask on said surface,
wherein said single-crystal layer or multilayer structure is deposited on top of a barrier layer
wherein said step of heating said single-crystal layer or multilayer structure under vacuum is stopped when there is formation of structures in the form of pyramids having faces corresponding to crystal planes of said single-crystal layer or multilayer structure and having 
In claim 6:
--The method as claimed in claim 5, wherein said step of heating said single-crystal layer or multilayer structure under vacuum is also carried out inside said epitaxy reactor.--
In claim 10:
-- The method as claimed in claim 1, wherein said step of heating said single-crystal layer or multilayer structure under vacuum is continued until there is formation of 
In claim 11:
--The method as claimed in claim 1, wherein said single-crystal layer or multilayer structure is a multilayer structure comprising at least one quantum well.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches thermal etching to form quantum dots using a discontinuous mask. The prior art does not teach, suggest or provide any rationale for the step of heating the layer under vacuum is stopped when there is formation of structures in the form of pyramids having faces corresponding to crystal planes of the layer the islet of the mask at their apexes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714